DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/13/2021 and 09/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because Figs. 2 and 7 illustrate mostly empty white figures that do not clearly teach/explain the invention. Examiner recommends to provide the legends to Figs. 2 and 7 in order to clearly illustrate the claimed invention.  
           Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
    PNG
    media_image1.png
    433
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    522
    media_image2.png
    Greyscale
necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections

4.         Claims 6 and 7 are objected to because of the following informalities: 
            Claim 6 depends on previously canceled claim 5. (Perhaps claim 6 should depend on claim 1). Claim 7 is objected by virtue of their dependence.  
            Appropriate correction is required.
Allowable Subject Matter

5.         Claims 1-4 and 8-16 are allowed.
6.         Claims 6 and 7 are objected to as being dependent upon a canceled claim, but would be allowable if rewritten in order to correct dependency (including all of the limitations of the base claim and any intervening claims).
7.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1, 15 and 16 are allowed because the most relevant prior art, Poole et al. (US PAP 2014/0254906 A1) in view of Edic et al. (US PAP 2020/0222024 A1); teach a method for supporting an evaluator in evaluation of a computed tomography data set of a vascular system of a patient, a computing facility configured to support the evaluator and a non-transitory computer-readable storage medium that stores instructions executable by one or more processors to support an evaluator in evaluation of a computed tomography data set of a vascular system of a patient.
           Poole et al. teach (see abstract; Figs. 3. 4A; 4B and 7; paragraphs 0011, 0012, 0015, 0026, 0031, 0034 and 0043) using a computing facility with a processor (2), a storage device, and a display (4), wherein the vascular system has a tree structure  (see Fig. 7; paragraph 0043) starting from a vascular segment of the zeroth generation and, on each splitting of a parent vascular segment of one generation, these link to child vascular segments of a generation one higher, the method comprising (see abstract; Figs. 3. 4A; 4B and 7; paragraphs 0011, 0012, 0015, 0026, 0031, 0034 and 0043): using the processor to segment the vascular system in the computed tomography data set and, at least for all vascular segments with a generation less than or equal to a limit generation, to determine a quantitative evaluation parameter from a result of the segmentation; and using the processor (2) 

    PNG
    media_image3.png
    438
    387
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    430
    416
    media_image4.png
    Greyscale

to actuate the display to display an abstracted representation of the vascular system up to the limit generation (see abstract; Figs. 3. 4A; 4B and 7; paragraphs 0011, 0012, 0015, 0026, 0031, 0034 and 0043). 
            Edic et al. teach  (see paragraphs 0032-0034; claims 14) generating CT reconstructed data including segmented vascular trees and display elements of the vascular segments and display elements of a same generation allocated to different paths, wherein each display element allocated to a vascular segment is represented in a type of representation corresponding to a value of the quantitative evaluation parameter for the vascular segment in accordance with an allocation rule stored in the storage device (see paragraphs 0032-0034; claims 14).
            Poole et al. and Edic et al. disclose related methods/apparatus but fails to explicitly teach or make obvious alone or in combination that the abstracted representation comprises a matrix-like arrangement of the display elements in the first direction and the second direction, and wherein the generation increases monotonically in the first direction as claimed in combination with all of the remaining limitations of the corresponding claims.
             Claims 2-4 and 8-14 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smitt et al. (S Patent 9,788,807 B2; see abstract; Figs. 1-3); Molinari et al. (US PAP 2011/0002513 A1; see abstract; paragraphs 0011, 0015, 0016, 0025; claims 5 and 6); Wei et al. (US PAP 2010/0079455 A1; see paragraphs 0006, 0029, 0030-0033, 0043 and 0051); Liao et al. (US PAP 2008/0275467 A1; see abstract; paragraphs 0011, 0022, 0030, 0032, 0066 and 0077; claims 3 and 14) and Taylor (US Patent 9,743,835 B2; see claims 1-11) teach the methods and apparatus for interactive labeling of tubular structures in medical X-ray imaging and intraoral guidance for endovascular interventions via three-dimensional path planning and image overlay. 
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze 
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                       /I.K./   March 19, 2021